Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 9, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable Noman US 2014/0030662 in view of Tolbert US 2009/0324427 A1.
Regarding claim 1, Noman discloses a motor controller for a draft inducer motor that operates an inducer blower in a furnace, said motor controller comprising:
a memory configured to store a predefined motor speed profile (memory is disclosed in para. 16; see paras. 26, 28 disclosing predefined motor speed profiles with preset durations, which suggests that the speed profiles are stored in memory), wherein the predefined motor speed profile defines a first ramping time period (it is inherent that there is a time period from when the motor begins spinning from rest, i.e., a startup phase, up to the low speed period 215/320), an ignition stage time period (low speed period/stabilization period, see Fig. 2) comprising a second stored duration (see para. 26 discussing a preset duration for the stabilization period, which means that the period is stored), a first motor speed (low speed 215/320) for the ignition stage time period (para. 23), 
a second ramping time period (it is inherent that there is a ramping period between the low speed stabilization period and the high speed period 220/330), and a second motor speed for a combustion stage (220/330);
a communication interface (i.e., junction or device permitting communication between the system controller and the draft inducer motor) operable to receive a signal from a system 
a processor (100; see para. 16 disclosing a computer) operable to operate the draft inducer motor in accordance with the predefined motor speed profile during at least one of 1) the first ramping time period and the ignition stage time period, and 2) the second ramping time period and the combustion stage of the furnace.
Noman fails to disclose: 
wherein the first ramping period comprises a first stored duration; and
wherein the second ramping time period comprises a third stored duration;

Tolbert teaches a programmable motor controller for a compressor of a HVAC system (para. 28), and the technique of storing the speeds, speed duration, and ramping durations using computer memory (see paras. 31-37 and Fig. 7). Tolbert teaches that this programmable motor controller can be customized based on various factors (para. 30).  Note: Tolbert also teaches a communication interface (606, see para. 36).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Noman wherein the first and second ramping periods, ignition stage time period, and motor speeds are all stored in computer readable memory.  The motivation to combine is so that the operator or engineer can customize the motor speed profile for the particular furnace.  The motor speed profile can be adjusted so as to minimize noise, adjust the furnace efficiency, modulate the heat output, and more.  Since not every furnace is the same, having a customizable motor speed controllable would be advantageous.
Regarding claims 4, 17, Noman discloses wherein said processor, in operating the draft inducer motor in accordance with the predefined motor speed profile, is further operable to:
 ramp a speed of the draft inducer motor up to the first motor speed over a first ramping time period, to cause the inducer blower to generate airflow through an inlet duct of the furnace (see para. 32 discussing where the inducer draws air into the heat exchangers 125; the Examiner is taking Official Notice that it is well-known and common knowledge in the art of hot air furnaces to have an inlet duct for supplying the heat exchangers with air; this statement is taken to be admitted prior art since the applicant did not traverse the official notice); 2PATENT 18-TC-003-UPA1
maintain the speed (low speed) of the draft inducer motor at the first motor speed for a second time period, the second time period representing the ignition stage time period, during the ignition stage of the furnace; 
ramp a speed of the draft inducer motor up to the second motor speed over a third time period, the third time period representing the second ramping time period, upon completion of the second time period; and 
maintain the speed (high speed) of the draft inducer motor at the second motor speed upon completion of the third time period during the combustion stage of the furnace.
Regarding claim 5, Noman discloses the first motor speed (low speed) is lower than a steady-state combustion speed (high speed), wherein the first motor speed is a speed at which the draft inducer motor operates to facilitate gas ignition in a burner compartment of the furnace (low speed occurs during flame ignition period, see para. 14).
Regarding claim 8, Noman discloses wherein the second motor speed is a steady-state combustion speed (the speed doesn’t change) that corresponds (i.e., related in some way) to an airflow at which the furnace is designed to operate.
Regarding claim 9, Noman discloses wherein the value of the second motor speed is within a range of 4,000-6,000 RPM (para. 24).
Regarding claim 15, Noman discloses (see rejection of claim 1 for citations) a method of controlling a draft inducer motor that operates an inducer blower in a furnace, said method comprising: storing, in a memory, a predefined motor speed profile, wherein the predefined motor speed profile defines a first ramping time period comprising a first stored duration, an ignition stage time period comprising a second stored duration, a first motor speed for the ignition stage time period, a second ramping time period comprising a third stored duration, and a second motor speed for a combustion stage; receiving, by a communication interface of a motor controller a signal from a system controller, the signal representing a command to operate the draft inducer motor; and operating, by a processor of the motor controller, the draft inducer motor in accordance with the predefined motor speed profile during at least one of 1) the first ramping time period and the ignition stage time period, and 2) the second ramping time period and the combustion stage of the furnace.
Regarding claim 18, modified Noman teaches (see the rejection of claim 1 for citations unless otherwise noted) an inducer blower (115); 
a draft inducer motor coupled to said inducer blower and operable to drive said inducer blower to generate an airflow; and 
a motor controller comprising: 
wherein the predefined motor speed profile defines a first ramping time period comprising a first stored duration, an ignition stage time period comprising a second stored duration, a first motor speed for the ignition stage time period, a second ramping time period comprising a third stored duration, and a second motor speed for a combustion stage;
a communication interface operable to receive a signal representing a command to operate the draft inducer motor; and 
a processor operable to operate said draft inducer motor in accordance with the predefined motor speed profile during at least one of 1) the first ramping time period and the  the combustion stage of the furnace.
Claim 2, 3, 10, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noman US 2014/0030662 in view of Tolbert US 2009/0324427 A1, and further in view of Day US 8,842,000.
Regarding claim 2, modified Noman discloses a communication interface comprising an input terminal configured to be coupled to the system controller, said input terminal operable to receive the signal from the system controller (see para. 17 of Noman disclosing conductive lines 110 for delivering the control signals to the motor; there must be input terminals at the junction where the conductive lines meet the motor) EXCEPT a relay connected to the input terminal
Day teaches (Figure 1) a relay (151) which allows communication with other components (102a).
It would have been obvious to one skilled in the art at the time of the invention to have modified Noman by incorporating the teachings of Day to provide a relay in the system controller. Doing so allows the system controller to reliably form a communication connection with the motor controller
Regarding claim 3, modified Noman discloses wherein said input terminal is operable to receive at least one of a discrete signal, analog signal, and a digital communication signal (Noman, para. 17)
Regarding claim 10, Noman teaches all of the elements of the current invention except said processor is further operable to power off the draft inducer motor when the signal is no longer received from the system controller.
Day teaches (Figure 1) said processor (150) is further operable to power off the draft inducer motor (102) when the signal is no longer received from the system controller (Col. 3, line 60 – Col. 4, line 10).

Regarding claim 16, modified Noman discloses coupling an input terminal of the communication interface to a relay of the system controller (see rejection of claim 2); and receiving, by the input terminal, the signal from the system controller, wherein the signal includes a digital communication signal (see rejection of claim 3). 
Regarding claim 19, Noman fails to disclose a system controller including a relay, wherein said system controller closes said relay to transmit the signal to said motor controller.  
Day teaches (Figure 1) said processor (150) is further operable to power off the fan motor (102) when the signal is no longer received from the system controller (Col. 3, line 60 – Col. 4, line 10).
It would have been obvious to one skilled in the art at the time of the invention to have modified Noman by incorporating the teachings of Day to modify the processor to power of the motor when no signal is received. Doing so ensures a safe and cost effective function so the fan is not kept running unnecessarily.
Regarding claim 20, modified Noman discloses wherein said communication interface comprises an input terminal configured to be coupled to said relay of said system controller, said input terminal operable to receive the signal from said system controller (see rejection of claim 2).
Claims 11, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noman US 2014/0030662 in view of Tolbert US 2009/0324427 A1, and further in view of Shahi US 20190020247 A1
Regarding claim 11, Noman fails to disclose wherein said communication interface comprises a wireless module configured to receive wireless programming signals from an external programming computer device.
However, Shahi teaches a communication interface comprising a wireless module configured to receive wireless programming signals from an external programming computer device (paras. 43, 44).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Noman wherein said communication interface comprises a wireless module configured to receive wireless programming signals from an external programming computer device.  The motivation to combine is so that a technician can conveniently program the motor speed profile using a smartphone (see Shahi, para. 45).
Regarding claim 12, modified Noman discloses wherein the wireless programming signals include the predefined motor speed profile (Shahi, para. 44)
Regarding claim 14, modified Noman discloses wherein the wireless programming signals are at least one of Bluetooth signals, Bluetooth low energy signals, near field communications (NFC) signals, and infrared signals (Shahi, para. 34).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noman US 2014/0030662 in view of Tolbert US 2009/0324427 A1 and Shahi US 20190020247 A1, and further in view of Butler US 2009/0261767.
Regarding claim 13, modified Noman discloses wherein the predefined motor speed profile is capable of being programmed into the memory while the draft inducer motor is on an assembly line during manufacture or while the draft motor is packaged for shipment (the motor speed controller is capable of being programmed at any time)
As further support, see Butler teaching wherein the (Figure 1) motor parameter information is programmed into the memory while the draft inducer motor is on an assembly line during manufacture (Paragraph 0021).

Allowable Subject Matter
Claims 6, 7 are allowed.

Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered.
Regarding a response to the newly added claim limitations, please see Tolbert in the rejection of claim 1.
Applicant asserts:
Noman relies upon a signal from a thermostat to operate at a high demand fuel rate following the stabilization period - making clear that the control module 100 of Noman relies upon outside signals transmitted to the control module 100 to determine when to change operating conditions, rather than upon a predefined motor speed profile that includes stored duration values for each time period as in Applicant's Claim 1		--pg. 8

	Examiner’s Response:
	The Examiner respectfully disagrees.  Noman does not disclose anywhere in the reference that the motor speed transitions are dependent on the thermostat or information from sensors.  The paragraph 31 cited by the Applicant says that in some embodiments, the fuel input rate to the burner can be adjusted by a signal from the thermostat.  The paragraph does not state that the motor speed is also adjusted. 








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762